Citation Nr: 1613065	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-04 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cardiac disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to September 1977, which includes service in the Republic of Vietnam.  He also had a period of active duty for training (ACDUTRA) with the Army Reserve from June 1957 to December 1957.
This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied entitlement to service connection for valvular heart disease, status post heart valve replacement, with cardiomyopathy, aortic valve stenosis, and aortic aneurysm.

The Veteran requested a Board hearing before a Veterans Law Judge on his January 2013 substantive appeal (VA Form 9).  He subsequently withdrew his hearing request in January 2016.

In March 2016, the Board granted a motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900 (c) (2015).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A VA examination was conducted in October 2011 and the Veteran was diagnosed as having aortic valve stenosis, aortic aneurysm, and cardiomyopathy.  The physician assistant who conducted the examination concluded that none of the Veteran's cardiac disabilities qualified as ischemic heart disease.  She also noted that the aortic valve stenosis was related to the Veteran's rheumatic fever as a child and the etiology of the aortic aneurysm and cardiomyopathy were unknown.  There were no specific explanations or rationales provided for these opinions.

The October 2011 examination is insufficient because no specific opinions were provided as to whether any of the Veteran's current cardiac disabilities were related to service.  In this regard, an adequate medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
In addition, treatment records from Cardiovascular Consultants P.C. dated in March and December 2014 include diagnoses of atherosclerotic heart disease.  The Veteran served in Vietnam from September to November 1970.  As he served in Vietnam during the Vietnam War era, he is presumed to have been exposed to herbicides, including Agent Orange.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  Presumptive service connection on the basis of presumed exposure to herbicides is possible for ischemic heart disease (which includes coronary artery disease).  38 C.F.R. § 3.309(e) (2015).  In light of the diagnoses of atherosclerotic heart disease, clarification is necessary as to whether the Veteran has current ischemic heart disease.

Hence, a remand is necessary to afford the Veteran a new VA examination to obtain opinions as to the nature and etiology of any current cardiac disability.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran appears to have reported in an April 2015 statement that he sought treatment for cardiac problems at the VA Medical Center in Dublin, Georgia (VAMC Dublin) in 1998.  The treatment records from this facility in the file are only dated from May 2011 to July 2013.  Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Additionally, examination reports from Memorial Health University Medical Center dated in April 2009, December 2010, and July 2011 and the October 2011 VA cardiac examination report indicate that the Veteran has received relevant treatment from Dr. Burgess, Dr. Miller, and Dr. Heidary.  Although some records from these physicians are in the file, it appears that there may be additional relevant records that have not yet been obtained.  

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and ask for a release to obtain the records.  If the Veteran does not provide the release, VA should ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not been taken with regard to any additional relevant treatment records from the above identified physicians.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for a cardiac disability, to include the dates of any such treatment.

The Veteran shall also specifically be asked to complete authorizations for VA to obtain all records of his treatment for a cardiac disability from Dr. Heidary, Dr. Burgess, Dr. Miller (see the examination reports from Memorial Health University Medical Center dated in April 2009, December 2010, and July 2011 and the October 2011 VA cardiac examination report), and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain records from any private treatment provider for whom a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

2.  Obtain and associate with the file all updated VA records of treatment, to specifically include:

(a)  all records from VAMC Dublin dated from September 1977 through May 2011 and from July 2013 through the present;
(b)  all records from the VA Medical Center in Charleston, South Carolina (to include the VA outpatient clinic in Savannah, Georgia) dated from June 2013 through the present; and
(c)  all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of any current cardiac disability. All indicated tests and studies shall be conducted.
All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review. 

For any current cardiac disability identified (i.e., any cardiac disability diagnosed since August 2010), the examiner shall answer all of the following questions:

(a)  Does the Veteran have ischemic heart disease? (In this regard, note the treatment records from Cardiovascular Consultants P.C. dated in March and December 2014 which include diagnoses of atherosclerotic heart disease).

(b)  Is it at least as likely as not (50 percent probability or more) that any current cardiac disability had its onset during the period of ACDUTRA from June to December 1957, had its onset during the period of service from March 1958 to September 1977, had its onset within the year immediately following the period of service ending in September 1977, was aggravated beyond its natural progression during service, or is the result of the Veteran's presumed exposure to herbicides in service?

In formulating the above opinions, the examiner must acknowledge and comment on any cardiac disabilities diagnosed since August 2010, all reports of and instances of treatment for cardiac symptoms in the Veteran's service treatment records (including the treatment for chest pain and other cardiac symptoms in September 1957, January 1964, February 1965, February and December 1968, November and December 1967, December 1969, July and September 1972, March 1973, and April 1977), his presumed exposure to herbicides in service, and his physical duties and activities in service. 

The examiner must provide reasons for each opinion given.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since a January 2013 statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

